Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on April 19, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on April 19, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Joseph E. McManis on July 12, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


	Line 6 change “a top surface of the first dielectric material” to “a first top surface of the first dielectric material”
	Line 10 change “a top surface of the first dielectric material” to “a second top surface of the first dielectric material”

Claim 9,
	Line 1 change “a top” to “the first top”

Claim 10,
	Line 6 change “a top surface of the first dielectric material” to “a first top surface of the first dielectric material”
	Line 7 change “forming a first opening in the ILD layer” to “forming a first opening in the first dielectric material by removing a portion of the ILD layer”
Lines 11-12 change “a top surface of the first dielectric material” to “a second top surface of the first dielectric material”

Claim 11,
	Line 1 change “wherein the second dielectric material extends” to “wherein the second dielectric material prior to the planarization process extends”
	Line 2 change “wherein” to “and”


Allowable Subject Matter
5.	Claims 1-16, 21 and 23-25 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

31.	Claim 1, “forming a first dielectric material on the first gate stack and on the second gate stack, wherein a first top surface of the first dielectric material on the second gate stack is at a first height above the substrate … after the etching process, a second top top surface of the first dielectric material on the first gate stack is at a second height above the substrate that is less than the first height … forming a second dielectric material over the first contact plug and over the second contact plug; and performing a planarization process on the second dielectric material, wherein after the planarization process the first conductive material of the second contact plug is exposed and the first conductive material of the first contact plug is covered by the second dielectric material” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 1 incorporate the same allowable subject matter.

32.	Claim 10, “a first top surface of the first dielectric material is at a first height … a second top surface of the first dielectric material within the recess is at a second height, wherein the second height is lower than the first height … depositing a conductive material in the first opening and in the second opening, wherein a top surface of the conductive material in the first opening is at a third height, wherein the third height is between the first height and the second height; depositing a second dielectric material over the conductive material in the first opening and over the conductive material in 
	All claims depending on claim 11 incorporate the same allowable subject matter.

34.	Claim 21, “wherein the second source/drain contact extends higher above the substrate than the first source/drain contact” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 21 incorporate the same allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818